IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 54 WM 2014
                              :
              Respondent      :
                              :
                              :
         v.                   :
                              :
                              :
KEDREN CHARLES BROADUS,       :
                              :
              Petitioner      :


                                     ORDER


PER CURIAM
      AND NOW, this 19th day of September, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.